Citation Nr: 0838157	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-09 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's daughter and appellant's son-in-law




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.  He died in August 2004.  His surviving spouse is the 
appellant in this claim.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In July 2008, the appellant appeared before the 
undersigned Veterans Law Judge and gave testimony in support 
of her claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.  

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that he was exposed to 
asbestos in service and that his death is related to that 
exposure.  She believes that the veteran died of a form of 
asbestosis that developed into lung cancer.  In essence, she 
contends that the exposure to asbestos was a contributing 
factor to the veteran's fatal lung cancer.  

The service department records confirm the veteran's service 
as a turret systems mechanic and gunner for B-36 bombers 
while in the Air Force.  The Certificate of Death shows that 
the veteran died in August 2004.  The cause of death was 
reported as lung cancer with tobacco being an other 
significant condition contributing to death but not resulting 
in the underlying cause.  The medical records in the file 
show that the veteran was diagnosed with pleural effusions 
(see, e.g., CT of the chest of May 2004, chest X-ray of June 
2004, July 2004 CTs of the chest) and mesothelial cells (see, 
July 2004 cytology report).  

With asbestos related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and if so, determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, 
Part VI, Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure 
that proper development of the evidence is accomplished to 
determine whether or not there is pre-service and/or post-
service asbestos exposure.  Id.  The most common disease 
caused by exposure to asbestos is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, and 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  M21-1MR, Part VI, 
Subpart ii, Chapter 2(C)(9)(b). 

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  
Some of the major occupations involving exposure to asbestos  
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe  
products, military equipment, etc.  M21-1, Part VI, Subpart 
ii, Chapter 2, § C(9)(f).  The relevant factors discussed in 
the manual must be considered and addressed by the Board in 
assessing the evidence regarding an asbestos-related claim.   
See VAOPGCPREC 4-2000. 

The appellant asserted that the veteran was exposed to 
asbestos as a turret mechanic in the United States Air Force 
and while flying in a B-36.  The Board observes that asbestos 
exposure is a fact to be determined from the evidence and is 
not an issue to be resolved by operation of any presumption.  
Dyment v.  Principi, 287 F.3d 1377, 1384 (Fed. Cir. 2002).  
In this case, the only evidence of inservice exposure to 
asbestos is the appellant's contentions, and there is no 
indication in the record that the claim has been properly 
developed with respect to possible asbestos exposure.  This 
should be accomplished on remand. 

The record shows that the veteran reported in April 1991 when 
examined by VA that he had applied for benefits from Social 
Security Administration (SSA) after an automobile accident in 
September 1990.  He also noted this in a statement to his 
Congressman in May 1991. On remand, the RO should contact the 
Social Security Administration (SSA) and make arrangements to 
obtain any records associated with that claim.  

As a final matter, during the pendency of this appeal the 
Court issued a decision in the appeal of Hupp v. Nicholson, 
21 Vet. App. 342, that, in general, 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Thus, corrective notice can be provided 
on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative a corrective VCAA notice 
that includes:  (a) a statement of the 
conditions, if any, for which a veteran 
was service-connected at the time of his 
death; (b) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (c) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected, in accordance with 
Hupp, supra. 

2.  Contact the service department and 
any other available source to determine, 
based on its personnel records, if the 
veteran worked in areas and performed 
duties in accordance with his military 
occupational specialty, an aircraft 
turret mechanic and gunner on a B-36, 
where he would have been exposed to 
asbestos, including by the parts used to 
repair planes, and the lining and 
insulation of compartments of planes.  
All obtained information should be 
included in the record.

3.  Make arrangements to obtain from SSA 
copies the determination and of all the 
documents or evidentiary material used in 
considering the veteran's claim for SSA 
disability benefits.

4.  If it is determined that the veteran 
was exposed to asbestos during service, 
arrange for the claims folder to be 
reviewed by a qualified physician, who 
should be requested to provide an opinion 
as to whether there is a 50 percent or 
greater probability that the veteran's 
exposure to asbestos during service 
played a causal role in the veteran's 
death, to include whether it caused or 
contributed to his lung cancer.  

The rationale for the opinion should be 
provided.  If no opinion can be rendered 
without resorting to pure speculation, 
the physician should explain why this is 
not possible.

5.  Finally, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

